            Case 1:20-mc-00251-JMF Document 13 Filed 07/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE APPLICATION OF MAKI MATSUMURA                                    :   20-MC-251 (JMF)
FOR AN ORDER SEEKING DISCOVERY                                         :
PURSUANT TO 28 U.S.C. § 1782                                           :        ORDER
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Maki Matsumura (“Applicant”) brings this application pursuant to 28 U.S.C. § 1782 for an
order authorizing discovery from Citigroup Inc., Citibank, N.A., J.P. Morgan Chase & Co., and
Bank of America Corporation (collectively, the “Targets”) by means of a subpoena served pursuant
to Rule 45 of the Federal Rules of Civil Procedure. Having considered Applicant’s submissions, the
Court concludes — without prejudice to the timely filing of a motion to quash the subpoena and, in
the event such a motion is filed, subject to reconsideration — that Section 1782’s statutory
requirements are met and that the so-called Intel factors favor granting the application. See, e.g.,
Mees v. Buiter, 793 F.3d 291, 298 (2d Cir. 2015) (citing Intel Corp. v. Advanced Micro Devices,
Inc., 542 U.S. 241, 264-65 (2004)).

         Accordingly, the application is GRANTED. Applicant’s U.S. counsel, Mayumi Ilkima, is
authorized to serve the subpoena attached as Exhibit B to the ex parte motion, ECF No. 3-4 (and
filed separately, ECF No. 7), on the Targets, together with a copy of this Order, no later than thirty
days from the date of this Order. No later than the same date, and before serving the subpoena on
the Targets, Applicant shall provide actual notice and courtesy copies of the subpoena, application,
and supporting documents to the party or parties against whom the requested discovery is likely to
be used through any such party’s counsel or, if the identity of such party’s counsel is unknown, on
that party directly. See In re Application of Sarrio, S.A., 119 F.3d 143, 148 (2d Cir. 1997) (“[T]he
ultimate targets of a § 1782 discovery order issued to third parties have standing to challenge the
district court’s power to issue a subpoena under the terms of an authorizing statute.” (internal
quotation marks omitted)). Applicant shall promptly file proof of such service on ECF.

          Any further proceedings shall be governed by the Federal Rules of Civil Procedure, the
Court’s Local Rules (https://nysd.uscourts.gov/rules), and the Court’s Individual Rules and
Practices in Civil Cases, (https://nysd.uscourts.gov/hon-jesse-m-furman). If the parties believe that
a protective order is appropriate or necessary, they shall file a joint proposed protective order on
ECF, mindful that the Court will strike or modify any provision that purports to authorize the parties
to file documents under seal without Court approval. See generally Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). In the event of any dispute concerning the
subpoena or any proposed protective order, the parties shall meet and confer before raising the
dispute with the Court.




                                                           1
           Case 1:20-mc-00251-JMF Document 13 Filed 07/17/20 Page 2 of 2



        The Clerk of Court is directed to terminate ECF Nos. 1 & 3, and to close the case (subject to
the right of any interested party to seek reopening in the event that there is further litigation).

       SO ORDERED.

Dated: July 17, 2020                              __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                  2
